  Case 7:20-cv-00240-JLK-RSB Document 1 Filed 04/24/20 Page 1 of 11 Pageid#: 1
                                                        P FZT:pFFlse(J: 7IsT.cOuRT
                                                                  ATR()FI
                                                                       AN 6KkvA
                                                                        L;D '
RONDALL CLYDE MIXSON
P.0.B0X 670
DILLWYN yVIRGINIA .                                           APR 2i 2 22
           23936                                             JU     C. U
                                                                           /
                                                                               z   C RK
                                                                           ,
                                                            BY:            /
                                                                    EP
March ,2020


To: Mark HerringyEso
    Attorney ceneral Of commonwealth Of V irginia
    202 North 9th Street                      --nf
    Richmondyvirginia.                                l'.     î1ZM o
                 23219




              NOTICE OF CLAIM OF RONDALL CLYDE M IXSON
          RETURNABLE AGA INST THE COMMONWEALTH OF VIRCINIA




I RONDALL CLYDE M IXSON ,PrO Se j Hereby Mubmit th e claim to the
Office of A ttorney General R eturnable against the Commonwealth
b'à :iqtii>'è'd bjj'and >'ùz'jui'ù'é' td'ticode of virginia 8.01-195.6 as
amended and provides the following statement of the nature of
his clakm.
1n2019 and up until lthe present RONDALL CLYDE MIXSOH has been
an inmate in the V irginia Department of Corrections assigned
to the Dillwyn Correctional Center .

Agents Liable :
Harold Clarke yDir jDoc
John F . Walrath yWarden jDMcc
Dr . Clarke yHead Plysiian yDMcc
 Case 7:20-cv-00240-JLK-RSB Document 1 Filed 04/24/20 Page 2 of 11 Pageid#: 2

                          STATEMENT 0F FACTS

   0n or about November 2016 Plaintiff has a hearing test and wa!
   diagnose w ith bilateral hearing loss in both ears, on Feburary
   15,2017 Plaintifi reçeived the hearing aids for b0th ears.
   See:tExhibit A-1,A-2)
   Plaintiff has a Medic/l run to the Peterburg Hospital at this
   time the h earing aids wer confiscation because of an issuê with
   the defibrillator.     at wh ich time plaintiff hearing aids were
   loss. On Sept 15,2017 Plaintiff was charged for the Replacement
   for his hearing aids. See:tExhibit B-1)
   On June 14 ,2018 An Agent from Armor provider took a sta temen t
   from the plaintiff an was witness by Officer Kee. R egarding
   that Armor should pay for the replacement of the hearing aids .
   See:tExhibit B-1,C-1)
4 . After 9 Honths later Planitiff had yet to receive the hearing
   aids that he had been charged for .
   On Jpne 15,2018 Plaintiff was transfered to Deep Headows
   Correctional cçnter at which the Hedical Department was
   unresponsive to th e issue of plain tiff receiving aids that
   where previous pay for .

   After transferfng from DMCC and was transfered to DWCC on or
   about Oct 2018 .
   Upon arrival at DW CC Plaintiff request the Medical Depar tment
  w ith proof of payment dated 7-15-2017 for th e replacement
   claim for hearing aids. See:tExhibit B-1,C-1)
   On 1-10-2019 Plaintiff was Revalatated at VCU ENT Clinic .
   See:lExhibit D-1). Then after the evalutation the issue of
   the hearing aids was granted .
9 . On March 11 ,2019 Plaintiff received the replacement hearing
    aids from VCU Health System-Division of Audiology .
   see:tExhibit E-1,E-2)




                                    O
                                                      k
 Case 7:20-cv-00240-JLK-RSB Document 1 Filed 04/24/20 Page 3 of 11 Pageid#: 3

1O . Plaitiff was without hearing aids for over 19 Mon th s .
                                        ,                                       .   '


11. On or about March 2019 Plaintiff was transfered to Baskerville
    Correctional Center and again th e Plaintiff was revalulated to
    get hearing aids recalibrated to correct audio level.
    See: (Exhibit E-1)
12. See:tExhibit H-1-6-1)
13. Warden Johs F . Walrath Knowingly knew of the Plantiff hearing
    loss and of the loss hearing aids. SeetExhibit 1-1,1-2,1-3)
14. Dr . Clarke Knowinglt knew that the Plaintiff was heraing impaired
    and of the loss of the hearing aids. SeetExhibit J-1-J-4).




                                    R
      Case 7:20-cv-00240-JLK-RSB Document 1 Filed 04/24/20 Page 4 of 11 Pageid#: 4

                                           ARCUMENT
    The lack of observance by VADOC to the Plain tiff outlinging critical
    barriers to appropriate care caused by systema tic failures in the
    sick call practice to provide timely delivery or administration
    of prescribed medica tion or disability aids under policy op 801 .3 ,
    Failure to carry out specialists prescribed order and courses of
    treatmen t to accommodate disability , or punshment for a disability
    as retalation not withstanding numerous example: of cursory ,
    bureucraticjor inadequate responses to prisioner grievances, because
    the resolution of real dificiencies in a Correctional Facitity is
    outside their visual field .
         The standard for care are timely access aswner as appropriate .
    care or order by a physiciany and there is no standard of medicall
    cére in pçison that is satisfied by trying hard. VADOC'S failure
    to review the substance of prisoners complain ts indicates an                                              1

    obstinacy to provide service or care . Hany of the triage screening
    of sick call requiests are by LPN 'S and not a registed nurse with
    more experience than LPN staff . My condition is clearly estab lished
    as illustrative yet staff in the Medical Department continuely avoid
    to diagnose to main tain cost effective mandate that is w ithin the
    window of opportunity to be granted to the plaintiff by ADA gtatue
    and rights as they qualify as a disabilily .                                                           '
.
        This is beyond th e U .s .constitu tion . This is a human righ ts
    violation . Broad discretion to determine a issue of security is
    not an excuse to violate plain tiff protected liberty intrests even
    if they are limited to freedom from restraintN
                                                   on inmate population
                                                          .

    in relation to ordinary operations of this facility .         '
        Whether their is q dispute over the belief Title V1 does
    not carry over to the ADA because the latter is not unpder uppeddil
                                                                      gg
               j..l
                  jg .. ' .
                       ation india.j).t.tdl ' . ... .'.... .' .
                                                                xsotcduc't,t-.ud
                                                                              .  ..
                                                                                  hatv.i''s. é.'
          .

    clatagp-
           f.lé'   zàk.                   lùti.
                                              'tièi to/ttouiu                   ct
    question for congress and congress has unquically said otherwise ,
    The ADA could not be any clearer that the remedies procedures and
    righ ts for violations of sec .2O2 are the same as the remedies set
    forth in sec. 5O5(a)(2) of the act whick is the xéhabilition act
    and is the spending clause legislation and makes the ADA 'S statue
    as a now spending clause tort statue quite irrecevantjand this
                                                                                                       '
                                                      .




                                                                                              )    .



                                      *
                                                 /.
  Case 7:20-cv-00240-JLK-RSB Document 1 Filed 04/24/20 Page 5 of 11 Pageid#: 5

denial for hearing impaired T .V . is not within the scope of under
hardship when in fact it is billed to the inmate to purchase at
his expense, under (cov. 51.5-1         SEQ.) OP 801.3,0P 750.3 and
VA-code Ann. j 51.5.40



                             LEGAL STAXàRD
Inmates are proteeted by Sec .504        the Rehibilitation Act of 1973

29 U .S.C . 794      And by Title 11 of the America w ith Diéability
Act 42 U .S .C . 12131 . The ADA was created to regulate state and
local gov erment programs even those that do not receive federal

funding .

The         Supreme Court recently held in Goodman v . George that
Title 11 of the ADA validly abrogates state sovereign immunity as
least insofar as it creates a private cause of actiop for damages
for condpct that actually violates the 14th Améndment Due Process
Clause .
The VADOC is a state agency that receives federal funging and
therefore meets the element for disability discrimination

Norfleet v. Walker, 684 F.3d 688,690 (7th Cir. 2012)



             LEGAL ELEMENTS F0R DICABILTY DJSCRIMINATION

      1 . You have disability with in th e meaning of the law .

      2. Qualify for programsyservice or benifit.
      3. Being denied or excluded from access to a program ,
           service or benifit.
           Entity receives federal funding sec .    29 U.S.C. 794 (b)
           CFR
Case 7:20-cv-00240-JLK-RSB Document 1 Filed 04/24/20 Page 6 of 11 Pageid#: 6

    LEGAL ELEMENTS F0R DISABILTY DISCRIMiNATION CONTINUED

   Penn Dept. of Corr.        Yeskeyj 524 US 2O6 (1998) ADA
   Onishea v. Hopper, 171 3d 1289 (11th Cir. 1999) ADA
   Saunder v .,   Horny 960 F.sypp. 893 (ED PA. 1997)
   Herndon v. Johnson,         F.supp. 7O3 (ED ARK. 1997)
   Pierce      DC , No .13-cv-0134-F .Supp . 3d-2015 WL 7574750
   at    (DDC Nov.25 2013) The Court granted summary judgement
   to plain tiff finding that prison had an affirmativ e duty

   under the ADA and sec .            evaluate and accommodate
   needs of disabiled inmates .
 Case 7:20-cv-00240-JLK-RSB Document 1 Filed 04/24/20 Page 7 of 11 Pageid#: 7

                                CONCLU SION




When congress amended the ADA in 2008 it instructed the Court to
interpret the phrase substantally limits generously . This dispite

what earlier Courts cases may say the ADA considers a wide range

   impairmen ts to be disabilties regard less of whether they .can
be helded or controlled         medication , prosthetics, mobitity ydevices j

therapy or oth er mitigating measures . Additionally it does not

matter if a particular impairment happens to be intermittent or
remission if it would substantally liiint a major life activity
wh en active th e impairment       still a disability under the ADA
E'specially wh en the violation server nopenological interests
the facility other than a cost effective mandate by VADOC to deny
all reasonable accommodation requests for disability aids like
    T .V .S to h earing impaired like myself and again Va . Med records
my condition is illistrative.


     Wherefore       petitioner RONDALL CLYDE HlxsoN yseeks relief
amount       100 ,000 .




     I sll roR Tills:
                 ' )
                 ,


         m           -zx 4 ./
                            #yv gy
                                 ,ur
                                   r                  JUDGE
     XONDALL CLYDr
                 Z MIXSONSPrO #e,
     DWCC
     P .O .Box 67O
     Di11wyn ,Virginia .23936


     March // 2020.
'



                                Case 7:20-cv-00240-JLK-RSB Document 1 Filed 04/24/20 Page 8 of 11 Pageid#: 8
N                                                                                                                         .                                                                                                          *




                                                                            ''' ..   1,          .
                                                                                                                      4/                   d t                                                         .                   ..
                                                                                                                                                                                                                                                             .                        .




                                         ..     .                -- .  j             .                                        &                                              .---


    A




                I                                                                                                                                                                                                                                                        .


                                              ''%                          A
                                                                           l Cxs                             &                    &                                                   o                                e
            .       .   .       ..
                                                        &                                                             .       U -      .
                                                                                                                                                                     <. e .                                                              .       .                   v




                            '        .                  o 4R                                                              oU                                                              .   .
                                                                                                                                                                                                                   o
                .                                                p.
                                                                ,.                           .                        z:  -                                                                            -0                           /-tr
                                                                       .                 :                    /                                .


                                                                                                                  w
                                                                                                                  .                        F           u    .                   a.                 .                                         r                               wf
                                                                                                                                                                                                                                                                             '    '
                                                                                                                                      A                               dzdz.l /.%                                                                             eev .




                                                                        (                                                                                                   *




                                     ' ' $                                     âg / L;                                                         o s :.                                 .   .
                                                                                                                                                                                                                                %
                                                                                                                                                                                                                                w    .
                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                 Q )


        .                                                                                                                                                                        u'               '
                                                                                                                                                                                                   .
                                                                                                                                                                                                               '       ..
                                                                                                                                                                                                                   '
        '
                                                z                dl
                                                                  l:
                                                                   .                                         wxw
                                                                                                           ll'
                                                                                                           d                  DAV ID LO U IS      BY é
                                                                                                                                                     '
                                                                                                                                                     '''
                                                                                                                                                     .  -7
                                                                                                                                                         -.
                                                                                                                                                          -:
                                                                                                                                                        .. -2)
                                                                                                                                                       ..      :.
                                                                                                                                                                 i '
                                                                                                                                                                NkL-                              .                                              '
                                     '                      '
                                                                                             '           '            .
                                                                                                                      '            NOTARY PUBLIG .
                                                                                                                                                 ,.
                                                                                                                                                  ,.
                                                                                                                                                   x '
                                                                                                                                                     .
                                                                                                                                                     t,  ..q .' -)
                                                                                                                                                                 !-ws. ,..                                                                                                   .
                                                                                                     -
                                                                                                                      -       Cnmm:nweaIthcfVlrllili . ?           'i.z    l                               -''
                                                                                                                                R e glst
                                                                                                                                       r atl
                                                                                                                                           -cn   #72 4
                                                                                                                                                     5
                                                                                                                                                     . 5
                                                                                                                                                       7 $                                              :'-
                                                                                     '                   <#*4a:-ç$%e#. -                                 .,:
                                                                                                                                                           ..
                                                                                                                                                            .$
                                                                                                                                                             ,
                                                                                                                                                             t
                                                                                                                                                             .
                                                                                                                                                             J$')
                                                                                                                                                                .
                                                                                                                                                                '
                                                                                                                                                                .
                                                                                                                                                                t-ko
                                                                                                                                                                   .
                                                                                                                                                                   ' <.  f
                                                                                                                                                                         ?
                                                                                                                                                                         ç       '.
                                                                                                                                                                                 '   . '          7
                                                                                                                                                                                                  s
                                                                                                                                                                                                  '                    .             .
                                                                                                                               -- ..-    -    ..,.               .                                                                               '
                                                    -                                        .                          111
                                                                                                                          l
                                                                                                                          -
                                                                                                                          j
                                                                                                                          l-l:l
                                                                                                                          -   -
                                                                                                                              j
                                                                                                                              :jl
                                                                                                                                r
                                                                                                                                ljr
                                                                                                                                  ljjj
                                                                                                                                     !
                                                                                                                                     rt
                                                                                                                                      !
                                                                                                                                      ij
                                                                                                                                       r
                                                                                                                                       -
                                                                                                                                       t
                                                                                                                                       :-l
                                                                                                                                        jt
                                                                                                                                         l
                                                                                                                                         jlly
                                                                                                                                            --j
                                                                                                                                              ;
                                                                                                                                              jjIrj
                                                                                                                                                  I)
                                                                                                                                                   -
                                                                                                                                                   I
                                                                                                                                                   !I
                                                                                                                                                    F
                                                                                                                                                    -I
                                                                                                                                                     !
                                                                                                                                                     (
                                                                                                                                                     I-
                                                                                                                                                      t
                                                                                                                                                      :
                                                                                                                                                      j!
                                                                                                                                                       i
                                                                                                                                                       !
                                                                                                                                                       '-.
                                                                                                                                                       . 1
                                                                                                                                                         jl(
                                                                                                                                                           ;
                                                                                                                                                           jê
                                                                                                                                                            '
                                                                                                                                                            j
                                                                                                                                                            :
                                                                                                                                                            -q
                                                                                                                                                             t
                                                                                                                                                             1
                                                                                                                                                             j
                                                                                                                                                             k
                                                                                                                                                             ,
                                                                                                                                                             '
                                                                                                                                                             r$j...y:.kyt.;; q,jjy..)kwk.xqw,.j.jjy,:. );ty.
                                                                                                                                                                      ...       .
                                                                                                                                                                                          , .               ...
                                                                                                                                                                                                               .     ...
                                                                                                                                                                                                                            .                            .               .
                                                                                                                                                                               ;;
                                                                                                                                                                               '                                    ,.
                                     I
                                                            .                                                                                      .                        : ..c
                                                                                                                                                                                - a?..%..'qYQ
                                                                                                                                                                                 ''        2.qt       el'
                                                                                                                                                                                              i')l --rL
                                                                                                                                                                                    p' .z -&.! .        l,.%...,rhtss.3..
                                                                                                                                                                                                                        :y;
                                                                                                                                                                                                                          g
                                                                                                                                                                                                                        .. '
                                                                                                                                                                                                                            .j.
                                                                                                                                                                                                                              $
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                        .       .,                                         ...gg 1.1.
                                                                                                                                                                                                                    r. .             .
                                                                                                                                                                                                                       k;            ;                                                    .
                            Case 7:20-cv-00240-JLK-RSB Document 1 Filed 04/24/20 Page 9 of 11 Pageid#: 9
                                                                                                                                                                                                                                                   F   I .
                                                                                                                   .


            -                       ..                                                                 .                       '                                                                       y           '                                               .
                                                                                                                                                                                                      .
                                                                                                       G   .
                                                                                                                                             m                               ,                        / .                                                                  '

                                                                                                                       .
                                                                                                                                                                                                                            .
                                                                                                                       .           .
                                                                                                                                                          .
                                                                                                                                                                                 .
                                                                                                                                                                                                                                z             zzu .
                                                                                                                                                                         '                '
                                                                                                                                                                                                                   <
                    .
                                                                                  oî                                           x
                                                                                                                                             :                                            .
                                                                                                                                                                                                               oa                   .
                                                                                                                                                                                                                                                             J                     .
                                                             .
                                                                     '                                                                                           C

                                             rc Jœ5                                                                                              ,.6                                                  ,s,1                                             -                       '
                                         '
                                         .
                                             '
                                                         .
                                                                 .                             z F y.                                                                         .                                                                        o         . .
                                                                 .
                                                                                                 ,J  >u.                   .                                                                      -        .
                                ,
                                                             .
                                                                                                               '       .                                                                          .                     .
                                                                                  ,.                       .

                                                         .
                                                                 .
                                                                                                                                             y                                                    ,       ')
                                                                                                                                                                                                                        rxarw                          .                           '
                                                     (
                                                     ,                        r                                                                              v
                                                                                           *
                                                                                                                                                                     .                                             >                /
                                                                                                                                                                                                                                    -                          .
                                .   .
                                             P                           '
                                                                                                                                        ..
                                                                                                                                                     .
                                                                                                                                                                             jyuz zw yw       >
                                                                                                                                                                                                                                                       '           '   .
                        w                                                                                                                                    .




                                                                                                                                $
                                                                                       .                                           z'                                                     .            .                                                                       .

                                                 .                           gs                                                    '                         '
                                                                                                                                                          (                                                '                            ...                *
                                                                                                   ,
                                                                                                                           w ts.<                                            /

                                                                 .                                 l                                             (
                                                                                                                                                 '
        .                                                                                      .                                             #,

                                                                                                                               g m;                                                           M                                     .
                                                   c                                                                       ;
'
                                                 /0                          X
                                         //                                            7
                                                             ex                                    &           .-r                                       '
                                                                     ,
                                                                                               />;4 .
                                                                                           s#
                                                                                                               ,                             '                                   '''''-                                         '
                            w                                                                                                           ?                                                                                   .            '




                                                                                                                           r                                 t                                                 .                              rm
                                                                                               .                                                         'M                                                '' - -'                      '-

                                                                                                                                                                             ow                                    m-                   oaw                  - r

    '
                .                                                                                                                                                                                                  .N                                  .
                                                                                                                                                                                                          g xpy
    .
                                                                                  .
                                                                                                                                                                                                               a.. .-y:
1a
 VX
  e /2C# sM& mv */J//>//
    Case 7:20-cv-00240-JLK-RSB Document 1 Filed 04/24/20 Page 10 of 11 Pageid#: 10




olYy
  vr,
    ùJ
     é,:#,
         yJy,:


                                                 D
                                                 #ylYro&#
                                                        /'
                                                  y op
                                                     f utk
                                                           oom l
                                                    Px---/<?




 Lc( :g
        Case 7:20-cv-00240-JLK-RSB Document 1 Filed 04/24/20 Page 11 of 11 Pageid#: 11
                                 :
                                 ..
                                  j 2l
                                     .%W
                                       .M:.
                                          e U*
                                             s'P(
                                                3STAGEj/PI
                                                         TNEYBOWES
                                  v
                                 2%$' '&=*J ;
                                                     =
                                              # i N= x-vw .cr =
                                                          .---=
                                            .
                                                       =
                                      *    qz
                                 2:
                                  .',
                                  - -
                                    :,
                                     .
                                     -
                                     . /,-./ 02
                                          .k z,pa
                                           ..q,  asae $' agaar:ytt
                                                4A
                                                                 )c
                                 '          =
                                                .   000036054éAPR.21.2020
                                                      r




JAX 's/
iécr
0
        '
    .




tTg
  .
  kgo/j




                                                           /ypsz,
                                                              /..
                                                                0
                                                                            f
